Title: Bernard Peyton to Thomas Jefferson, 14 April 1817
From: Peyton, Bernard
To: Jefferson, Thomas


          
            Dr sir
            Richd
14th April 1817
          
          I was favord this morning with your note of the 8th Current by Mr Gilmore & have now the pleasure to subjoin rect for the 100 ℔ Rice you  wished, sent by the return of the Boat—I searched the City for the best, and latest arrivals of  from the South of this article & send you what is warranted of the new crop, & said to be of very superior quality, I am not myself a judge of the article—I hope you may find it to answer the description—
          
          I take this opportunity to return you my sincere thanks as well as those of Mr Preston for the letters you were good enough to enclose me—he has taken his departure some time since—
          By an arrival at New York from Liverpool we have letters of a late date, which has caused Flour to advance considerably in price—it is held this morning at $13.50 ad 14 but no sales yet—the holders are aprehensive of a still farther advance—the price on saturday was $12.50 ad 12.75—   Tobacco dull at $6 a $11—   in haste—Very respectfully sir
          
            Your assured friend & Obd: Sert:
            B. Peyton
          
        